                                        Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 1 of 40



                                  1   CONCHITA E. LOZANO-BATISTA, Bar No. 227227
                                      KRISTINA M. ZINNEN, Bar No. 245346
                                  2   CRAIG SCHECHTER, Bar No. 308968
                                      KARA L. GORDON, Bar No. 333379
                                  3   WEINBERG, ROGER & ROSENFELD
                                      A Professional Corporation
                                  4   1375 55th Street
                                      Emeryville, California 94608
                                  5   Telephone (510) 337-1001
                                      Fax (510) 337-1023
                                  6   E-Mail: clozano@unioncounsel.net
                                              kzinnen@unioncounsel.net
                                  7           cschechter@unioncounsel.net
                                              kgordon@unioncounsel.net
                                  8

                                  9   Attorneys for Plaintiffs

                                 10                               UNITED STATES DISTRICT COURT

                                 11                              NORTHERN DISTRICT OF CALIFORNIA

                                 12

                                 13   THE BOARD OF TRUSTEES, in their                     No.
                                      capacities as Trustees of the LABORERS
                                 14   HEALTH AND WELFARE TRUST FUND                       COMPLAINT FOR BREACH OF
                                                                                          CONTRACT, DAMAGES & AUDIT
                                      FOR NORTHERN CALIFORNIA;
                                 15
                                      LABORERS VACATION-HOLIDAY TRUST
                                 16   FUND FOR NORTHERN CALIFORNIA;
                                      LABORERS PENSION TRUST FUND FOR
                                 17   NORTHERN CALIFORNIA; and LABORERS
                                      TRAINING AND RETRAINING TRUST
                                 18   FUND FOR NORTHERN CALIFORNIA,
                                 19
                                                                   Plaintiffs,
                                 20
                                              v.
                                 21

                                 22   T AND S DVBE, INC., a California
                                      Corporation,
                                 23
                                                                   Defendant.
                                 24

                                 25

                                 26          Plaintiffs complain of Defendant T and S DVBE, Inc. and for cause of action allege:

                                 27

                                 28
WEINBERG, ROGER &
   ROSENFELD
 A Professional Corporation                                                          1
       1375 55th Street
  Emeryville, California 94608
       (510) 337-1001
                                         COMPLAINT FOR BREACH OF CONTRACT, DAMAGES & AUDIT
                                         Case No.
                                        Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 2 of 40



                                  1                  I.      JURISDICTION AND INTRADISTRICT ASSIGNMENT

                                  2          This action arises under and is brought pursuant to Section 502 of the Employee

                                  3   Retirement Income Security Act, as amended (ERISA), 29 U.S.C§1132, and section 301 of the

                                  4   Labor Management Relations Act (LMRA), 29 U.S.C. § 185. Venue properly lies in this district

                                  5   court since contributions are due and payable in the County of San Francisco. Therefore,

                                  6   intradistrict venue is proper.

                                  7                                            II.    PARTIES

                                  8          At all times material herein, Plaintiffs, The Board of Trustees, were Trustees of the

                                  9   Laborers Health and Welfare Trust Fund for Northern California (hereinafter “Welfare Fund”);

                                 10   Laborers Pension Trust Fund for Northern California (hereinafter “Pension Fund”); Laborers

                                 11   Vacation-Holiday Trust Fund for Northern California (hereinafter “Vacation Fund”); and the

                                 12   Laborers Training and Retraining Trust Fund for Northern California (hereinafter “Training

                                 13   Fund”) (collectively referred to as “Trust Funds”). At all times material herein, each of the

                                 14   above-named Trust Funds was, and now is, an employee benefit plan created by a written Trust

                                 15   Agreement subject to and pursuant to section 302 of the LMRA (29 U.S.C. § 186), and a multi-

                                 16   employer employee benefit plan within the meaning of sections 3, 4 and 502 of ERISA (29

                                 17   U.S.C. §§ 1002, 1003 and 1132). Each of the above-named Trust Funds is administered by a

                                 18   Board of Trustees which may bring this action in the name of the Trust Funds pursuant to the

                                 19   express provisions of the Trust Agreements. All of the above-named Trust Funds and their

                                 20   respective Board of Trustees shall hereinafter be designated collectively as “Plaintiffs”.

                                 21                                                   III.

                                 22          At all times material herein, Defendant T and S DVBE, Inc. (hereinafter “T & S DVBE”),

                                 23   has been an employer within the meaning of section 3(5) and section 515 of ERISA (29 U.S.C. §§

                                 24   1002(5), 1145) and an employer in an industry affecting commerce within the meaning of section

                                 25   301 of the LMRA (29 U.S.C. § 185).

                                 26

                                 27

                                 28
WEINBERG, ROGER &
   ROSENFELD
 A Professional Corporation                                                             2
       1375 55th Street
  Emeryville, California 94608
       (510) 337-1001
                                         COMPLAINT FOR BREACH OF CONTRACT, DAMAGES & AUDIT
                                         Case No.
                                        Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 3 of 40



                                  1                 ALLEGATIONS APPLICABLE TO ALL CLAIMS FOR RELIEF

                                  2                                                   IV.

                                  3          T & S DVBE is signatory and bound to a written collective bargaining agreement with the

                                  4   Northern California District Council of Laborers (“Union”), a labor organization within the

                                  5   meaning of section 301 of the LMRA (29 U.S.C. § 185). T & S DVBE became subject to all the

                                  6   terms and conditions of the Laborers’ Master Agreement for Northern California (hereinafter

                                  7   “Master Agreement”) by virtue of signing a Memorandum of Agreement (hereinafter

                                  8   “Memorandum Agreement”) with the Union. The Memorandum Agreement incorporated the

                                  9   Master Agreement by reference. A true and correct copy of the 2014-2019 Laborers Master

                                 10   Traffic Control/Highway Improvement Agreement between the Associated General Contractors

                                 11   of California, Inc. and the Union, is attached hereto as Exhibit “A”. A true and accurate copy of

                                 12   the Memorandum Agreement is attached hereto as Exhibit “B” and is incorporated by reference

                                 13   herein. Additionally, T & S DVBE is signatory to a Subcontractor Agreement with a contractor

                                 14   who is signatory and bound to the Master Agreement. The Subcontractor Agreement requires T

                                 15   & S DVBE to abide by, and be bound to, the Master Agreement for the job for which the

                                 16   Subcontractor Agreement was entered. A true and correct copy of the Subcontractor Agreement

                                 17   signed by T & S DVBE for the Highway 97 project, is attached hereto as Exhibit “C”. The Master

                                 18   Agreements by their terms incorporate the various Trust Agreements establishing each of the

                                 19   Plaintiffs Trust Funds (hereinafter the Master Agreements and Trust Agreements are collectively

                                 20   referred to as the “Agreements”). By said Master Agreements, T & S DVBE promised that it

                                 21   would contribute and pay to Plaintiffs the hourly amounts required by the Agreements for each

                                 22   hour paid for or worked by any of its employees who performed any work covered by said

                                 23   Agreements.

                                 24                                                   V.

                                 25          The Agreements provide for prompt payment of all delinquent contributions to the various

                                 26   Trust Funds, and provide for the payment of interest on all delinquent contributions, liquidated

                                 27   damages as a reasonable attempt to cover the damages incurred by the Trust Funds in the event of

                                 28   a breach by the employer where it would be impracticable or extremely difficult to calculate
WEINBERG, ROGER &
   ROSENFELD
 A Professional Corporation                                                            3
       1375 55th Street
  Emeryville, California 94608
       (510) 337-1001
                                         COMPLAINT FOR BREACH OF CONTRACT, DAMAGES & AUDIT
                                         Case No.
                                        Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 4 of 40



                                  1   losses at the time the Agreements were negotiated, attorneys’ fees and other collection costs, and

                                  2   for the audit of the signatory employer or employers’ books and records in order to permit the

                                  3   Plaintiffs to ascertain whether all fringe benefit contributions have been timely paid as required

                                  4   by the applicable labor agreements and law.

                                  5                                FIRST CLAIM FOR RELIEF
                                                             (BREACH OF CONTRACT BASED ON AUDIT)
                                  6                                          VI.
                                  7          Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.
                                  8                                                   VII.
                                  9          Pursuant to the Agreements and the Trust Agreements, an audit of T & S DVBE’s books
                                 10   and records, covering the time period 2015 to 2019 (“Audit Period”) was conducted by the
                                 11   Plaintiffs to determine whether T & S DVBE complied with its reporting and payment obligations
                                 12   regarding contributions owed for covered work performed under the Master Agreement. The
                                 13   audit revealed that T & S DVBE failed to pay contributions owed to the Trust Funds as required
                                 14   by said Agreements.
                                 15                                                  VIII.
                                 16          Written demand has been made of T & S DVBE for payment of the amounts determined
                                 17   to be due and owing pursuant to the audit. To date, T & S DVBE has refused to pay such
                                 18   amounts and there is now due, owing and unpaid to Plaintiffs Trust Funds from T & S DVBE,
                                 19   fringe benefits contributions in the amount of $206,581.62, and liquidated damages and interest in
                                 20   the amount of $202,352.15 in relation to such unpaid contributions which have not been
                                 21   submitted to the Trust Funds as required by said Agreements.
                                 22                              SECOND CLAIM FOR RELIEF
                                                        (ACTUAL DAMAGES FOR BREACH OF CONTRACT)
                                 23
                                                                           IX.
                                 24          Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.
                                 25                                                    X.
                                 26          T & S DVBE has failed, neglected and refused to make timely fringe benefit contributions

                                 27   as required by the applicable Master Agreements and Trust Agreements, and have caused

                                 28   Plaintiffs actual damages in an amount to be proven at trial.
WEINBERG, ROGER &
   ROSENFELD
 A Professional Corporation                                                             4
       1375 55th Street
  Emeryville, California 94608
       (510) 337-1001
                                         COMPLAINT FOR BREACH OF CONTRACT, DAMAGES & AUDIT
                                         Case No.
                                        Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 5 of 40



                                  1                                       THIRD CLAIM FOR RELIEF
                                                                                  (AUDIT)
                                  2                                                 XI.
                                  3           Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.
                                  4                                                    XII.
                                  5           Plaintiffs believe that additional amounts may be due and owing.
                                  6           WHEREFORE, Plaintiffs pray judgment against T & S DVBE as follows:
                                  7           1.       That T & S DVBE be ordered to pay at least $206,581.62 in unpaid contributions,
                                  8   and liquidated damages and interest in the amount of at least $202,352.15, in relation to such
                                  9   unpaid contributions, revealed as owed by the audit covering the time period 2015 to 2019;
                                 10           2.       That T & S DVBE be ordered to pay actual damages according to proof;
                                 11           3.       That this Court issue an Order permanently enjoining T & S DVBE for so long as
                                 12   it remains obligated to contribute to the Trust Funds, from failing, neglecting, or refusing to
                                 13   timely submit required monthly contributions reports and payments as required by the terms of
                                 14   the collective bargaining agreements, Trust Agreements and ERISA sections 502(a)(3) and (g)(2)
                                 15   (29 U.S.C. § 1132(a)(3), (g)(2));
                                 16           4.       That T & S DVBE be ordered to Plaintiffs’ pay attorneys’ fees;
                                 17           5.       That T & S DVBE be ordered to pay Plaintiffs’ costs of suit herein;
                                 18           6.       That this Court grant such further relief as this Court deems just and proper and;
                                 19           7.       That this Court retain jurisdiction of this matter to enforce the Order compelling an
                                 20   Audit and payment of all amounts found due and owing.
                                 21

                                 22   Dated: July 20, 2021                            WEINBERG, ROGER & ROSENFELD
                                                                                      A Professional Corporation
                                 23

                                 24                                                   /s/ Conchita E. Lozano-Batista
                                                                               By:         CONCHITA E. LOZANO-BATISTA
                                 25                                                        Attorneys for Plaintiffs
                                      150432\1187732
                                 26

                                 27

                                 28
WEINBERG, ROGER &
   ROSENFELD
 A Professional Corporation                                                              5
       1375 55th Street
  Emeryville, California 94608
       (510) 337-1001
                                         COMPLAINT FOR BREACH OF CONTRACT, DAMAGES & AUDIT
                                         Case No.
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 6 of 40




               EXHIBIT A
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 7 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 8 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 9 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 10 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 11 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 12 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 13 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 14 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 15 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 16 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 17 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 18 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 19 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 20 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 21 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 22 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 23 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 24 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 25 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 26 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 27 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 28 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 29 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 30 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 31 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 32 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 33 of 40




               EXHIBIT B
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 34 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 35 of 40




               EXHIBIT C
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 36 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 37 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 38 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 39 of 40
Case 3:21-cv-05582-JSC Document 1 Filed 07/21/21 Page 40 of 40
